Title: Editorial Note on the Preface to a Reprinting of James Logan’s Cato Major, 1778
From: 
To: 


James Logan’s translation of Cicero’s discourse on old age was first printed on Franklin’s press in Philadelphia in 1744 with Franklin’s preface, “The Printer to the Reader.” The preface to this reprinting, entitled “Introduction,” is an abbreviated and modified version of the original, to which has been added the signature, “Philadelphia. B. FRANKLIN.” The second paragraph has been dropped and the others rewritten in the third person, eliminating all mention of Logan’s name and creating the impression that the unnamed “Translator” and the author of the introduction are one and the same. This impression is fostered elsewhere in the edition as well: Franklin’s name was added to the title page, and his portrait used as a frontispiece. To the best of our knowledge, Franklin had nothing to do with this reprinting, but Fielding and Walker apparently felt that his name would sell better than Logan’s.
